Citation Nr: 1707057	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  16-09 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the Navy from June 1948 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2013 and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2013, the Veteran filed a Notice of Disagreement with the denial of his claim for entitlement to service connection for a bilateral hearing loss disability and for an increased rating for the grants of service connection for prostate cancer and erectile dysfunction.  However, on his February 2016 VA Form, the Veteran limited his appeal to the claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Therefore, the issues of entitlement to an increased rating for prostate cancer and erectile dysfunction are not before the Board. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's hearing loss is related to his in-service noise exposure. 

2.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Resolving doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that entitlement to service connection for bilateral hearing loss disability and tinnitus can be granted.  Therefore, no further development is required as any deficiency has been rendered moot.

II.  Service Connection

The Veteran contends that he is entitled to service connection for a bilateral hearing loss disability and tinnitus due to his in-service noise exposure to jet planes engines.

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2015) and 38 C.F.R. § 3.303(a) (2016) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

Here, the Veteran has submitted competent and credible evidence that he has current disabilities - namely bilateral hearing loss and tinnitus.  Next, there is evidence of an in-service injury.  Specifically, the Veteran stated that he was exposed to jet engine noise as an aerial weather observer (flight meteorologist) while on active duty.  The Veteran's DD 214 confirms that the Veteran was a weather observer.  In a May 2015 correspondence, one of the Veteran's fellow crew members, R.R. stated that he and the Veteran worked together on flights gathering intelligence and were exposed to decibel levels in excess of 120.  R.R. stated neither he nor the Veteran were issued hearing protection and would experience ringing in the ears and hearing loss long after the flights were complete.  Accordingly, the Board accepts the Veteran's account of in-service acoustic trauma.  

Having found that the Veteran suffers from hearing loss and tinnitus and sustained acoustic trauma in service, the Board finds that the evidence is at least in equipoise on whether the Veteran's hearing loss and tinnitus are related to his military service.  

A May 1987 treatment record from Health Examinetics indicates that the Veteran had "apparent abnormalities" which included his right ear hearing level.  Audiogram results revealed high frequency hearing loss at 8000 Hertz for the left ear and at 4000 and 8000 Hertz for the right ear.  Specifically, right ear hearing loss, for VA purposes, was demonstrated.  

November 2011 treatment records from Dr. N.H. at North Florida Ear Nose and Throat indicate that the Veteran was diagnosed with sensorineural hearing loss.  Dr. N.H. opined that the hearing loss was "most likely related to presbycusis (age-related) and the noise exposure from [the Veteran's] active duty while in the military."  Dr. N.H. noted the Veteran's in-service noise exposure, including the 3900 hours of flight time in a multi-engine jet.  

The Veteran was afforded a VA audiological examination in May 2013 where the examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to service.  The examiner reasoned, 

[September 2005] Institute of Medicine Report on noise exposure in the military 'Noise and Military Service Implications for Hearing Loss and Tinnitus,' concluded that based on current knowledge [hearing loss] occurs immediately i.e. there is no scientific support for delayed onset [hearing loss] weeks, months or years after the exposure event and according to the Noise Manual 'only seldom does noise cause permanent tinnitus without also causing hearing loss.'  Therefore, as [service treatment records] are silent for tinnitus and his hearing was [within normal limits bilaterally] on [October 1971] audiogram just prior to separation with no [standard threshold shift] compared to the earliest [September 1962] military audiogram when ASA to ISO conversion factors are applied, it is my clinical opinion that a nexus cannot be made and that his hearing loss and tinnitus are less likely as not caused by or a result of in-service noise exposure.

In a February 2016 correspondence, Dr. N.H. indicates that he has reviewed the Veteran's medical records since his separation from the military and notes that the Veteran has bilateral hearing loss and tinnitus, which is consistent with acoustical trauma.  He opines, "More than likely, this was due to unprotected noise exposure from his military duties as a flight meteorologist and navigator from January 1964 to June 1972.  During that time frame he had accumulated more than 4000 hours of flight time. There is no other significant noise exposure in the patient's history that I am aware of." 

The Board finds that the opposing medical opinions are of equal probative value.  A medical opinion is most probative if it is factually accurate, fully articulated and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Both of the medical professionals offered well-supported rationale for their opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Although they arrived at different conclusions, they both highlighted important factors which influenced their opinions.  

Further, the Board finds the Veteran's May 1987 audiogram which indicate high frequency right ear hearing to be probative in value.  In that regard, although the Veteran only recently filed a claim for hearing loss, the 1987 records indicate that the Veteran has been experiencing hearing loss long before he filed an actual claim.  The Veteran is competent to report symptoms of hearing loss and tinnitus, which he contends has been present for many years.  Further, as his private doctor pointed out, there is no evidence of other noise exposure post-service which may have caused his hearing loss or tinnitus.  

In sum, the Board finds that the evidence in support of and against the Veteran's claim to be of equal probative value.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving doubt in the Veteran's favor, the claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus are granted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  

Entitlement to service connection for tinnitus is granted.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


